Citation Nr: 0025001	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  99-08 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than June 8, 1998, 
for the grant of service connection for retinitis pigmentosa.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The veteran served on active duty from April 1991 to November 
1992.  

This matter arises from a February 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which granted service connection 
for retinitis pigmentosa, and assigned a 60 percent 
evaluation, effective from June 8, 1998.  The veteran filed a 
timely appeal, claiming that the effective date of the grant 
of service connection should be at least one year earlier 
than the current effective date.  The case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.

FINDINGS OF FACT

1.  On June 8, 1998, more than a year after he left active 
service, the veteran filed an original claim for entitlement 
to service connection for retinitis pigmentosa, and that 
claim has been active since that time.  

2.  In a February 1999 rating decision, the RO granted 
service connection for retinitis pigmentosa, with a 60 
percent evaluation assigned, effective as of June 8, 1998.

3.  The veteran's claims file contains no communication or 
action which indicates an intent to apply for service 
connection for retinitis pigmentosa within one year prior to 
the receipt of the June 8, 1998, claim for service connection 
for retinitis pigmentosa.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 8, 1998, 
for the award of service connection for retinitis pigmentosa 
have not been met.  38 U.S.C.A. § 5110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has theorized that the RO committed significant 
errors in its 1998 rating decision denying service connection 
for retinitis pigmentosa.  He has urged that the RO should 
have applied the principles set forth in several VA General 
Counsel opinions and should have rendered a favorable 
decision in his case.  He has contended that the issuance of 
a restatement of certain principles in a 1990 General Counsel 
opinion recognized as having precedent value constituted a 
liberalizing issuance by the Secretary.  However, the Board 
notes that any error committed by the RO in its November 1998 
decision in denying service connection for retinitis 
pigmentosa was remedied by the RO in its later February 1999 
rating decision.  The RO, in the later decision, clearly 
noted that appropriate rating guidelines were not followed in 
the November 1998 rating decision in that the earlier 
decision failed to consider relevant VA General Counsel 
opinions.  Nonetheless, the failure of the RO to apply 
certain General Counsel opinions in the original decision 
does not, in this instance, have a significant impact on the 
assignment of the effective date of service connection.  

The veteran has alleged, generally, that an earlier effective 
date than June 8, 1998, is appropriate for the grant of 
service connection for retinitis pigmentosa.  A review of the 
procedural history of this claim is relevant.  The veteran's 
active service ended in November 1992.  He filed his original 
claim for entitlement to service connection for retinitis 
pigmentosa in June 1998 and submitted private medical records 
at that time in support of his claim.  That claim was denied 
by a rating decision dated in November 1998 based on a 
finding that the veteran's retinitis pigmentosa was a 
constitutional or developmental abnormality that was not 
aggravated in service as evidenced by the manifestation of 
the disease after only a short period of time in service.  
Evidence considered in that decision included service medical 
records, reports of July 1998 VA examination, and medical 
literature.  The veteran was notified of that decision and of 
his appellate rights at that time and sought appellate 
review.  The veteran contended that the RO failed to consider 
VA General Counsel Opinions 1-90, 67-90, and 82-90 which 
hold, in essence, that congenital disease such as retinitis 
pigmentosa may be considered service-connected if certain 
criteria are present.  

In February 1999, the RO granted service connection for 
retinitis pigmentosa, noting that it had earlier failed to 
apply the General Counsel opinions pertinent to congenital 
and hereditary diseases.  The effective date of June 8, 1998, 
was assigned.  The veteran seeks an effective date of one 
year earlier than June 1998, alleging that the basis for the 
grant of benefits, the application of the VA General Counsel 
opinions, constituted a liberalizing law or issuance by the 
Secretary.  See 38 C.F.R. § 3.114 (1999).

While the veteran has urged that opinions relied on by the RO 
to grant service connection for retinitis pigmentosa were 
tantamount to liberalizing legislation, the Board notes that 
none of these opinions actually provide a means of granting 
service connection that was not already in existence.  They 
merely clarified the policies with regard to congenital and 
hereditary diseases or defects.  Specifically, the 1985 
opinion of the General Counsel, VAOPGC, 1-85, March 5, 1985, 
(subsequently issued as VAOPGCPREC 82-90 (O.G.C. Prec. 82-
90)), did provide that service connection may be granted for 
diseases (but not defects) of congenital, developmental or 
familial origin if these conditions were incurred in or 
aggravated during service within the meaning of VA law and 
regulations.  In July 1990, the VA General Counsel published 
VAOPGCPREC 67-90 (O.G.C. Prec. 67-90), which restated the 
1985 opinion but essentially provided the same interpretation 
of congenital and developmental conditions as had been set 
forth in the 1985 opinion.  VAOPGCPREC 67-90 held that 
service connection for disorders of a developmental or 
hereditary nature was in order where the relevant 
symptomatology was not manifest until after entry into active 
duty or where symptoms manifest before service increase in 
severity.  A later decision of the General Counsel, 
VAOPGCPREC 82-90, provided guidance as to which congenital 
and developmental disorders may be service-connected and 
which ones may not.  VAOPGCPREC 82-90 states that there is a 
distinction under the law between a congenital or 
developmental "disease" and a congenital "defect" for service 
connection purposes in that congenital diseases may be 
recognized as service connected if the evidence as a whole 
shows aggravation in service within the meaning of VA 
regulations.  A congenital or developmental "defect," on the 
other hand, because of 38 C.F.R. § 3.303(c), is not service 
connectable in its own right though service connection may be 
granted for additional disability due to disease or injury 
superimposed upon such defect during service.  All of these 
opinions were in existence at the time of the November 1998 
rating decision, and 38 C.F.R. § 3.303(c) has remained 
substantively unchanged at all relevant times. 

Effective dates for disability compensation are assigned in 
accordance with 38 C.F.R. § 3.400 (implementing 38 U.S.C.A. § 
5110).  Under that regulation, unless otherwise provided, the 
effective date of an award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim (filed over one year after release from active duty), a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  See 38 C.F.R. 
§ 3.400 (1999).  

As noted, effective dates for the grant of service connection 
are assigned in accordance with 38 C.F.R. § 3.400, which has 
multiple subparts.  The RO has explained that the grant of 
service connection was based on the application of pertinent 
General Counsel Precedent Opinions, but further emphasized 
that it did not consider that any of these opinions had the 
effect of a liberalizing VA issue approved by the Secretary, 
and that 38 C.F.R. §§ 3.114, 3.400(p) therefore did not 
apply.  The Board agrees with this determination.  

38 C.F.R. § 3.400 (p) provides that 38 C.F.R. § 3.114 shall 
be used to determine the effective date of an award of 
compensation made pursuant to a liberalizing law, or a 
liberalizing VA issue approved by the Secretary or by the 
Secretary's direction, and that the effective date 
determination shall be made in accordance with the facts 
found but will not be earlier than the effective date of the 
act or administrative issue.  38 C.F.R. § 3.114.  However, 
the RO did not grant service connection for retinitis 
pigmentosa following a liberalizing issuance of the 
Secretary, but rather based the grant upon its discovery of 
its own error in failing to apply existing controlling laws.  
The General Counsel Precedent Opinions cited were not 
liberalizing laws or issuance.  Furthermore, the opinions did 
not have the effect of liberalizing laws in this case, since 
the RO correctly noted that it had failed to consider 
pertinent existing law rather than failing to apply some new, 
liberalizing law.  

More significantly, the VA General Counsel has recently held 
that the General Counsel opinions involved in cases such as 
this one are not considered liberalizing legislation.  See 
VAOPGCPREC 11-1999.  In that opinion, the General Counsel 
addressed a situation very similar to the one set forth in 
this case.  The opinion addressed whether the award of 
service connection for retinitis pigmentosa was barred by VA 
manual provisions at the time of a 1963 decision, and if so 
whether the application of 38 U.S.C. § 5110(g) and 38 C.F.R. 
§ 3.114(a) would permit an earlier effective date, based on 
the effective date of Op. G.C. 1-85 (reissued as VAOPGCPREC 
82-90), Op. G.C. 8-88 (reissued as VAOPGCPREC 67-90), or the 
1986 revision to VA's procedure manual, M21-1.  The General 
Counsel concluded that the manual provisions extant in 1964 
did not bar service connection for the veteran's retinitis 
pigmentosa, and that the effective dates of the referenced 
documents would not, under 38 U.S.C. § 5110(g) and 38 C.F.R. 
§ 3.114(a), govern the effective date of the veteran's award.  
Section 5110(g) and section 3.114(a) generally provide that, 
if compensation is awarded pursuant to a liberalizing law or 
VA issue, the award may be made effective no earlier than the 
effective date of the liberalizing law or VA issue.  The 
United States Court of Appeals for Veterans Claims and the 
United States Court of Appeals for the Federal Circuit have 
indicated that a "liberalizing" law or VA issue is one 
which effects a substantive change in law or regulation and 
creates a new basis for entitlement to a benefit.  See Routen 
v. West, 142 F.3d 1434, 1441-42 (Fed. Cir.), cert. denied, 
119 S. Ct. 404 (1998); Spencer v. Brown, 4 Vet. App. 283, 
288-89 (1993), aff'd, 17 F.3d 368 (Fed. Cir.), cert. denied, 
513 U.S. 810 (1994).  See VAOPGCPREC 11-1999.

Thus, the General Counsel has held that because the statutes 
and regulations existing at the time of the veteran's claim 
for benefits permitted an award of service connection for in-
service aggravation of retinitis pigmentosa, subsequent 
Department of Veterans Affairs General Counsel opinions and 
changes to VA procedural manual provisions cannot be 
considered "liberalizing" changes which created the right 
to such benefits.  Accordingly, the effective dates of those 
documents do not govern the effective date of the veteran's 
award under 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114(a).  

The Board has considered the veteran's argument and the 
rationale set forth by the veteran's representative.  
However, with regard to an effective date, the Board 
disagrees that the General Counsel opinions used as the basis 
for the February 1999 grant of service connection had the 
effect of a liberalizing law.  As such, 38 C.F.R. § 3.400, 
and not 38 C.F.R. § 3.114, applies.  

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (1999); see Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication 
indicating an intent to apply for a benefit under the laws 
administered by the VA may be considered an informal claim 
provided it identifies, but not necessarily with specificity, 
the benefit sought.  38 C.F.R. § 3.155(a) (1999); see also 
Servello, 3 Vet. App. at 199.  In determining when a claim 
was received, the Board must review all communications in the 
claims file that may be construed as an application or claim.  
See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992); 38 
U.S.C.A. § 7104(a).  

In this regard, however, the Board notes that the first 
communication from the veteran with regard to requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit is his June 8, 1998 application for 
VA benefits.  The record does not contain an earlier 
communication from the veteran that could be construed as an 
informal claim for service connection for retinitis 
pigmentosa.  Further, the Board notes that the veteran's June 
1998 claim included private medical records dated earlier 
than June 1998.  However, the Board notes that, although 38 
C.F.R. § 3.157 (1999) does allow for evidence from a private 
physician to be accepted an informal claim, this section 
applies only to claims for increase or to reopen a 
previously-disallowed claim and as such, is not for 
application in an initial compensation claim for a 
disability.  In this case, the June 8, 1998 claim is an 
original claim, and, thus, the provisions of section 3.157 
are not applicable.

As noted, 38 C.F.R. § 3.400 (b) (2) provides that the 
effective date of a claim for direct service connection shall 
be the date of receipt of claim or the date entitlement 
arose, whichever is later.  See 38 C.F.R. § 3.400 (b) (2) 
(1999).  Thus, as the veteran filed his claim June 8, 1998, 
and there is evidence of the onset of retinitis pigmentosa in 
service, the proper effective date would be June 8, 1998, the 
date of claim.  The Board has considered whether an earlier 
date could be allowed based on other pertinent provisions in 
38 C.F.R. § 3.400, but none of these provides for an earlier 
date.  In applying the pertinent law to the facts, the Board 
is compelled to conclude that there is no basis for an 
effective date earlier than June 8, 1998, for the grant of 
service connection for retinitis pigmentosa.  Where the law 
and not the evidence is dispositive, the appeal must be 
terminated or denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  


ORDER

An effective date prior to June 8, 1998, for the grant of 
service connection for retinitis pigmentosa, is denied


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

